Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  155498                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  NORTH AMERICAN BROKERS, LLC,                                                                             Kurtis T. Wilder
  and MARK RATLIFF,                                                                                  Elizabeth T. Clement,
            Plaintiffs-Appellees,                                                                                     Justices
  v                                                                 SC: 155498
                                                                    COA: 330126
                                                                    Livingston CC: 15-028669-CH
  HOWELL PUBLIC SCHOOLS,
           Defendant-Appellant,
  and
  ST. JOHN PROVIDENCE,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 9, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether promissory estoppel is an exception to the statute of
  frauds. MCL 566.132. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellees shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellees shall also electronically file an appendix, or in the alternative, stipulate to the
  use of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellees’ brief. The parties should not submit
  mere restatements of their application papers.

          Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae. Motions for permission
  to file briefs amicus curiae and briefs amicus curiae must be filed within 14 days after the
  appellees’ supplemental brief is filed with the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
           d1227
                                                                               Clerk